The motion court providently exercised its discretion in grant*648ing the motion, as plaintiff failed to demonstrate that the information sought from the former director could not be obtained from other sources, such as the nursing home’s own records (see Connolly v Napoli, Kaiser & Bern, LLP, 81 AD3d 530, 531 [2011]; Kooper v Kooper, 74 AD3d 6, 15, 16-17 [2010]). In view of the foregoing, we need not determine whether the disclosure sought is material and necessary. Concur — Saxe, J.E, Friedman, Renwick, DeGrasse and Freedman, JJ.